Appeal from so much of an order of the Supreme Court, Westchester County, entered May 19, 1975, as, upon reargument, adhered to a prior determination which denied appellants’ application to take respondent’s deposition prior to the commencement of an action. Order affirmed insofar as appealed from, with $20 costs and disbursements. Special Term properly denied appellants’ motion to take respondent’s deposition prior to the commencement of an action. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.